             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                      NORTHERN DIVISION

CHRISTOPHER EVERETT
ADC #152664                                                PLAINTIFF

v.                    No. 3:20-cv-220-DPM-JJV

SHAWN RICHARD, Mental Health,
ADC; PIERCE, Assistant Warden, ADC;
FAUST, Warden, ADC; ANDREW SHUBERT,
Mental Health Staff, North Central Unit, ADC;
BRIAN SIGHTS, Mental Health Staff, North
Central Unit, ADC; WILSON, Mental Health
Staff, North Central Unit, ADC; RORY
GRIFFIN, Mental Health Director, ADC;
DEXTER PAYNE, Director, ADC; BOB
PARKER, Mental Health Administrator,
ADC; RICKETTS, Assistant Warden,
North Central Unit, ADC; and MOSES
JACKSON, North Central Unit, ADC                      DEFENDANTS

                            JUDGMENT
     Everett's deliberate indifference claims against Richard, Pierce,
and Faust-including his official capacity claims for injunctive relief-
are dismissed with prejudice.   All other claims are dismissed without
prejudice.



                                D.P. Marshall Jr.
                                United States District Judge
